EXHIBIT 10.1

 

SECURITY AGREEMENT

 

1.                                       Identification.

 

This Security Agreement (the “Agreement”), dated as of November 18, 2005, is
entered into by and between Force Protection, Inc., a Nevada corporation
(“Parent”), Force Protection Industries, Inc., a Nevada corporation (“Guarantor”
and together with Parent, each a “Debtor” and collectively the “Debtors”), and
Barbara R. Mittman, as collateral agent acting in the manner and to the extent
described in the Collateral Agent Agreement defined below (the “Collateral
Agent”), for the benefit of the parties identified on Schedule A hereto
(collectively, the “Lenders”).

 

2.                                       Recitals.

 

2.1                                 The Lenders have made, are making and will
be making loans to Parent (the “Loans”).  It is beneficial to each Debtor that
the Loans were made and are being made.

 

2.2                                 The Loans are and will be evidenced by
certain promissory notes (each a “Note”) issued by Parent on or about the date
of and after the date of this Agreement pursuant to subscription agreements
(each a “Subscription Agreement”) to which Parent and Lenders are parties.  The
Notes are further identified on Schedule A hereto and were and will be executed
by Parent as “Borrower” or “Debtor” for the benefit of each Lender as the
“Holder” or “Lender” thereof.  Schedule A hereto may be amended to include such
other Lenders who become parties hereto and sign this Agreement, the Collateral
Agent Agreement and any other agreement reasonably requested by the Collateral
Agent, who will have purchased Notes pursuant to the Subscription Agreement.

 

2.3                                 In consideration of the Loans made and to be
made by Lenders to Parent and for other good and valuable consideration, and as
security for the performance by Parent of its obligations under the Notes and as
security for the repayment of the Loans and all other sums due from Debtors to
Lenders arising under the Transaction Documents (as defined in the Subscription
Agreement), and any other agreement between or among them (collectively, the
“Obligations”), each Debtor, for good and valuable consideration, receipt of
which is acknowledged, has agreed to grant to the Collateral Agent, for the
benefit of the Lenders, a security interest in the Collateral (as such term is
hereinafter defined), on the terms and conditions hereinafter set forth. 
Obligations include all future advances by Lenders to Debtor made pursuant to
the Subscription Agreement.

 

2.4                                 The Lenders have appointed Barbara R.
Mittman as Collateral Agent pursuant to that certain Collateral Agent Agreement
dated at or about November 16, 2005 (“Collateral Agent Agreement”), among the
Lenders and Collateral Agent.

 

1

--------------------------------------------------------------------------------


 

2.5                                 The following defined terms which are
defined in the Uniform Commercial Code in effect in the State of New York on the
date hereof are used herein as so defined:  Accounts, Chattel Paper, Documents,
Equipment, General Intangibles, Instruments, Inventory and Proceeds.

 

3.                                       Grant of General Security Interest in
Collateral.

 

3.1                                 As security for the Obligations of Debtors,
each Debtor hereby grants the Collateral Agent, for the benefit of the Lenders,
a security interest in the Collateral.

 

“Collateral” shall mean all of the following property of Debtors:

 

(A)                              All now owned and hereafter acquired right,
title and interest of Debtors in, to and in respect of all Accounts, Goods, real
or personal property, all present and future books and records relating to the
foregoing and all products and Proceeds of the foregoing, and as set forth
below:

 

(i)                                     All now owned and hereafter acquired
right, title and interest of Debtors in, to and in respect of all: Accounts,
interests in goods represented by Accounts, returned, reclaimed or repossessed
goods with respect thereto and rights as an unpaid vendor; contract rights;
Chattel Paper; investment property; General Intangibles (including but not
limited to, tax and duty claims and refunds, registered and unregistered
patents, trademarks, service marks, certificates, copyrights trade names,
applications for the foregoing, trade secrets, goodwill, processes, drawings,
blueprints, customer lists, licenses, whether as licensor or licensee, chooses
in action and other claims, and existing and future leasehold interests in
equipment, real estate and fixtures); Documents; Instruments; letters of credit,
bankers’ acceptances or guaranties; cash moneys, deposits; securities, bank
accounts, deposit accounts, credits and other property now or hereafter owned or
held in any capacity by Debtors, as well as agreements or property securing or
relating to any of the items referred to above; provided however that
notwithstanding anything to the contrary contained herein or in the Transaction
Documents, the “Collateral” shall not mean and shall not include the Debtors’
U.S. Government accounts receivables under contract M67854-05-D-5091 which are
made the subject of that certain Purchase & Sale Agreement between the Debtors
and GC Financial Services Inc.

 

(ii)                                  Goods:  All now owned and hereafter
acquired right, title and interest of Debtors in, to and in respect of goods,
including, but not limited to:

 

(a)          All Inventory, wherever located, whether now owned or hereafter
acquired, of whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);

 

(b)         All Equipment and fixtures, wherever located, whether now owned or
hereafter acquired, including, without limitation, all machinery, furniture and
fixtures, and any and all additions, substitutions, replacements (including
spare parts), and accessions thereof and thereto (including, but not limited to
Debtors’ rights to acquire any of the foregoing, whether by exercise of a
purchase option or otherwise);

 

2

--------------------------------------------------------------------------------


 

(iii)                               Property:  All now owned and hereafter
acquired right, title and interests of Debtors in, to and in respect of any
other personal property in or upon which a Debtor has or may hereafter have a
security interest, lien or right of setoff;

 

(iv)                              Books and Records:  All present and future
books and records relating to any of the above including, without limitation,
all computer programs, printed output and computer readable data in the
possession or control of the Debtors, any computer service bureau or other third
party; and

 

(v)                                 Products and Proceeds:  All products and
Proceeds of the foregoing in whatever form and wherever located, including,
without limitation, all insurance proceeds and all claims against third parties
for loss or destruction of or damage to any of the foregoing.

 

(B)                                All now owned and hereafter acquired right,
title and interest of Debtors in, to and in respect of the following:

 

(i)                                     the shares of stock, partnership
interests, member interests or other equity interests at any time and from time
to time acquired by Debtors of any and all entities now or hereafter existing,
(such entities, being hereinafter referred to collectively as the “Pledged
Issuers” and individually as a “Pledged Issuer”), the certificates representing
such shares, partnership interests, member interests or other interests all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares, partnership interests,
member interests or other interests; provided, however, that the Collateral
shall exclude the interest of the Debtor in the securities of its wholly-owned
subsidiary Global Alaska Industries, Inc. and its wholly-owned subsidiary Alaska
Bingo Supply, Inc. unless Global Alaska Industries, Inc. and Alaska Bingo
Supply, Inc. are direct or indirect Subsidiaries of the Debtors at any time
after February 1, 2006;

 

(ii)                                  all additional shares of stock,
partnership interests, member interests or other equity interests from time to
time acquired by Debtors, of any Pledged Issuer, the certificates representing
such additional shares, all options and other rights, contractual or otherwise,
in respect thereof and all dividends, distributions, cash, instruments,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
additional shares, interests or equity; and

 

(iii)                               all security entitlements of Debtors in, and
all Proceeds of any and all of the foregoing in each case, whether now owned or
hereafter acquired by a Debtor and howsoever its interest therein may arise or
appear (whether by ownership, security interest, lien, claim or otherwise).

 

Notwithstanding anything to the contrary contained herein or any Transaction
Document, Collateral shall not include any personal property which is, or at the
time of a Debtor’s acquisition thereof shall be subject to a purchase money
mortgage or other purchase money lien or security interest (including capital
leases).

 

3.3                                 The Collateral Agent is hereby specifically
authorized, after the Maturity Date (defined in the Notes) accelerated or
otherwise, or after an Event of Default (as defined herein) and the expiration
of any applicable cure period, to transfer any Collateral into the name of the
Collateral Agent and to take any and all action deemed advisable to the
Collateral Agent to remove any transfer restrictions affecting the Collateral.

 

4.                                       Perfection of Security Interest.

 

4.1                                 Each Debtor shall prepare, execute and
deliver to the Collateral Agent UCC-1 Financing Statements.  The Collateral
Agent is instructed to prepare and file at each Debtor’s cost and expense,
financing statements in such

 

3

--------------------------------------------------------------------------------


 

jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the State of Nevada.  The Financing Statements are deemed to have
been filed for the benefit of the Collateral Agent and Lenders identified on
Schedule A hereto.

 

4.2                                 The Parent shall deliver to Collateral Agent
promptly stock certificates representing all of the shares of outstanding
capital stock of the Guarantor (the “Securities”).  All such certificates shall
be held by or on behalf of Collateral Agent pursuant hereto and shall be
delivered in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment or undated stock powers
executed in blank, all in form and substance satisfactory to Collateral Agent.

 

4.3                                 All other certificates and instruments
constituting Collateral from time to time required to be pledged to Collateral
Agent pursuant to the terms hereof (the “Additional Collateral”) shall be
delivered to Collateral Agent promptly upon receipt thereof by or on behalf of
Debtors.  All such certificates and instruments shall be held by or on behalf of
Collateral Agent pursuant hereto and shall be delivered in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment or undated stock powers executed in blank, all in form
and substance satisfactory to Collateral Agent.  If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, Debtors shall cause Collateral Agent (or its custodian,
nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by Collateral Agent with respect to such securities without further
consent by Debtors.  If any Collateral consists of security entitlements,
Debtors shall transfer such security entitlements to Collateral Agent (or its
custodian, nominee or other designee) or cause the applicable securities
intermediary to agree that it will comply with entitlement orders by Collateral
Agent without further consent by Debtors.

 

4.4                                 Within five (5) days after the receipt by a
Debtor of any Additional Collateral having an aggregate value of $25,000 ore
more, a Pledge Amendment, duly executed by such Debtor, in substantially the
form of Annex I hereto (a “Pledge Amendment”), shall be delivered to Collateral
Agent in respect of the Additional Collateral to be pledged pursuant to this
Agreement. Each Debtor hereby authorizes Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all certificates or instruments
listed on any Pledge Amendment delivered to Collateral Agent shall for all
purposes hereunder constitute Collateral.

 

4.5                                 If Debtor shall receive, by virtue of Debtor
being or having been an owner of any Collateral, any (i) stock certificate
(including, without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by Debtor pursuant to
Section 5.2 hereof) or in securities or other property or (iv) dividends or
other distributions in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, Debtor shall receive such stock certificate, promissory note,
instrument, option, right, payment or distribution in trust for the benefit of
Collateral Agent, shall segregate it from Debtor’s other property and shall
deliver it forthwith to Collateral Agent, in the exact form received, with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by Collateral Agent as Collateral and as further collateral security for
the Obligations.

 

5.                                       Distribution.

 

5.1                                 So long as no Event of Default exists,
Debtors shall be entitled (i) to exercise all voting power pertaining to any of
the Collateral, provided such exercise is not contrary to the interests of the
Lenders and does not impair the Collateral, and (ii) may receive and retain any
and all proceeds, dividends, interest payments or other distributions paid in
respect of the Collateral.

 

5.2.                              At any time an Event of Default exists or if
an Event of Default has occurred, all rights of Debtors, upon notice given by
Collateral Agent, to exercise the voting power and receive payments, which it
would otherwise be entitled to pursuant to Section 5.1, shall cease and all such
rights shall thereupon become vested in Collateral Agent, which shall thereupon
have the sole right to exercise such voting power and receive such payments.

 

4

--------------------------------------------------------------------------------


 

5.3                                 All dividends, distributions, interest and
other payments which are received by Debtors contrary to the provisions of
Section 5.2 shall be received in trust for the benefit of Collateral Agent as
security and Collateral for payment of the Obligations shall be segregated from
other funds of Debtors, and shall be forthwith paid over to Collateral Agent as
Collateral in the exact form received with any necessary endorsement and/or
appropriate stock powers duly executed in blank, to be held by Collateral Agent
as Collateral and as further collateral security for the Obligations.

 

6.                                       Further Action By Debtors; Covenants
and Warranties.

 

6.1                                 Except as described on Schedule B hereto,
Collateral Agent at all times shall have a perfected security interest in
(a) the Collateral to the extent a security interest can be perfected by the
filing of a financial statement under the Uniform Commercial Code of the
relevant jurisdiction (b) the Securities and  (c) Additional Collateral (the
“Perfected Collateral”).  Each Debtor has and will continue to have full title
to the Collateral free from any liens, leases, encumbrances, judgments or other
claims.  Collateral Agent’s security interest in the Collateral constitutes and
will continue to constitute a first, prior and indefeasible security interest in
favor of Collateral Agent.  Each Debtor will do all acts and things, and will
execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Collateral Agent to establish, maintain and continue the perfected
security interest of Collateral Agent in the Perfected Collateral, and will
promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Collateral
Agent from time to time to establish and determine the validity and the
continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent’s or Lenders’ security
interests therein.

 

6.2                                 Other than in the ordinary course of
business, and except for Collateral which is substituted by assets of identical
or greater value or which has become obsolete or is of inconsequential in value,
each Debtor will not sell, transfer, assign or pledge those items of Collateral
(or allow any such items to be sold, transferred, assigned or pledged), without
the prior written consent of Collateral Agent other than a transfer of the
Collateral to a wholly-owned subsidiary or to another Debtor on prior notice to
Collateral Agent, and provided the Collateral remains subject to the security
interest herein described.  Although Proceeds of Collateral are covered by this
Agreement, this shall not be construed to mean that Collateral Agent consents to
any sale of the Collateral, except as provided herein.  Sales of Collateral in
the ordinary course of business shall be free of the security interest of
Lenders and Collateral Agent and Lenders and Collateral Agent shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtors to evidence or effectuate the same.

 

6.3                                 Each Debtor will, at all reasonable times
during regular business hours and upon reasonable notice, allow Collateral Agent
or its representatives free and complete access to the Collateral and all of
such Debtor’s records which in any way relate to the Collateral, for such
inspection and examination as Collateral Agent reasonably deems necessary.

 

6.4                                 Each Debtor, at its sole cost and expense,
will protect and defend this Security Agreement, all of the rights of Collateral
Agent and Lenders hereunder, and the Collateral against the claims and demands
of all other persons.

 

6.5                                 Debtors will promptly notify Collateral
Agent of any levy, distraint or other seizure by legal process or otherwise of
any part of the Collateral, and of any threatened or filed claims or proceedings
that are reasonably likely to affect or impair any of the rights of Collateral
Agent under this Security Agreement in any material respect.

 

6.6                                 Each Debtor, at its own expense, will obtain
and maintain in force insurance policies covering losses or damage to those
items of Collateral which constitute physical personal property, which insurance
shall be of the types customarily insured against by companies in the same or
similar business, similarly situated, in such amounts (with such deductible
amounts) as is customary for such companies under the same or similar
circumstances, similarly situated.  Debtors shall make the Collateral Agent a
loss payee thereon to the extent of its interest in the Collateral. Collateral
Agent is hereby irrevocably (until the Obligations are paid in full) appointed
each Debtor’s attorney-in-fact to endorse any check or draft that may be payable
to such Debtor so that Collateral Agent may collect the proceeds payable for any
loss under such insurance.  The proceeds of such insurance, less any costs and
expenses incurred or paid by Collateral Agent in the

 

5

--------------------------------------------------------------------------------


 

collection thereof, shall be applied either toward the cost of the repair or
replacement of the items damaged or destroyed, or on account of any sums secured
hereby, whether or not then due or payable.

 

6.7                                 Collateral Agent may, at its option, and
without any obligation to do so, pay, perform and discharge any and all amounts,
costs, expenses and liabilities herein agreed to be paid or performed by
Debtor.  Upon Debtor’s failure to do so, all amounts expended by Collateral
Agent in so doing shall become part of the Obligations secured hereby, and shall
be immediately due and payable by Debtor to Collateral Agent upon demand and
shall bear interest at the lesser of 15% per annum or the highest legal amount
from the dates of such expenditures until paid.

 

6.8                                 Upon the request of Collateral Agent,
Debtors will furnish to Collateral Agent within five (5) business days
thereafter, or to any proposed assignee of this Security Agreement, a written
statement in form reasonably satisfactory to Collateral Agent, duly
acknowledged, certifying the amount of the principal and interest and any other
sum then owing under the Obligations, whether to its knowledge any claims,
offsets or defenses exist against the Obligations or against this Security
Agreement, or any of the terms and provisions of any other agreement of Debtors
securing the Obligations.  In connection with any assignment by Collateral Agent
of this Security Agreement, each Debtor hereby agrees to cause the insurance
policies required hereby to be carried by such Debtor, if any, to be endorsed in
form satisfactory to Collateral Agent or to such assignee, with loss payable
clauses in favor of such assignee, and to cause such endorsements to be
delivered to Collateral Agent within ten (10) calendar days after request
therefor by Collateral Agent.

 

6.9                                 Each Debtor will, at its own expense, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other reasonable assurances or instruments and take
further steps relating to the Collateral and other property or rights covered by
the security interest hereby granted, as the Collateral Agent may reasonably
require to perfect its security interest hereunder.

 

6.10                           Debtors represent and warrant that they are the
true and lawful exclusive owners of the Collateral, free and clear of any liens
and encumbrances except as described on Schedule B hereto.

 

6.11                           Each Debtor hereby agrees not to divest itself of
any right under the Collateral except as permitted herein absent prior written
approval of the Collateral Agent, except to a subsidiary organized and located
in the United States on prior notice to Collateral Agent provided the Collateral
remains subject to the security interest herein described.

 

6.12                           Each Debtor shall cause each Subsidiary of such
Debtor in existence on the date hereof and each Subsidiary not in existence on
the date hereof to execute and deliver to Collateral Agent promptly and in any
event within 10 days after the formation, acquisition or change in status
thereof (A) a guaranty guaranteeing the Obligations and (B) if requested by
Collateral Agent, a security and pledge agreement substantially in the form of
this Agreement together with (x) certificates evidencing all of the capital
stock of each Subsidiary of and any entity owned by such Subsidiary, (y) undated
stock powers executed in blank with signatures guaranteed, and (z) such opinion
of counsel and such approving certificate of such Subsidiary as Collateral Agent
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations.  For purposes of this Agreement, “Subsidiary” means, with respect
to any entity at any date, any corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity) of which more than 50% of (A) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity.  Annex I annexed hereto
contains a list of all Subsidiaries of the Debtors as of the date of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

7.                                       Power of Attorney.

 

At any time an Event of Default exists or has occurred, each Debtor hereby
irrevocably constitutes and appoints the Collateral Agent as the true and lawful
attorney of such Debtor, with full power of substitution, in the place and stead
of such Debtor and in the name of such Debtor or otherwise, at any time or
times, in the discretion of the Collateral Agent, to take any action and to
execute any instrument or document which the Collateral Agent may deem necessary
or advisable to accomplish the purposes of this Agreement.  This power of
attorney is coupled with an interest and is irrevocable until the Obligations
are satisfied.

 

8.                                       Performance By The Collateral Agent.

 

If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation.  All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof.  No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.

 

9.                                       Event of Default.

 

An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which Debtor and a Lender are parties.   Upon and after any Event
of Default, after the applicable cure period, if any, any or all of the
Obligations shall become immediately due and payable at the option of the
Collateral Agent, for the benefit of the Lenders, and the Collateral Agent may
dispose of Collateral as provided below.  A default by Debtor of any of its
material obligations pursuant to this Agreement and any of the Transaction
Documents (as defined in the Subscription Agreement) shall be an Event of
Default hereunder and an “Event of Default” as defined in the Notes, and
Subscription Agreement.

 

10.                                 Disposition of Collateral.

 

Upon and after the occurrence of any Event of Default that has not been cured
during the applicable cure period,

 

10.1                           The Collateral Agent may exercise its rights with
respect to each and every component of the Collateral, without regard to the
existence of any other security or source of payment for the Obligations.  In
addition to other rights and remedies provided for herein or otherwise available
to it, the Collateral Agent shall have all of the rights and remedies of a
lender on default under the Uniform Commercial Code then in effect in the State
of New York.

 

10.2                           If any notice to Debtors of the sale or other
disposition of Collateral is required by then applicable law, five business
(5) days prior written notice (which Debtors agree is reasonable notice within
the meaning of Section 9.612(a) of the Uniform Commercial Code) shall be given
to Debtors of the time and place of any sale of Collateral which Debtors hereby
agree may be by private sale.  The rights granted in this Section are in
addition to any and all rights available to Collateral Agent under the Uniform
Commercial Code.

 

10.3                           The Collateral Agent is authorized, at any such
sale, if the Collateral Agent deems it advisable to do so, in order to comply
with any applicable securities laws, to restrict the prospective bidders or
purchasers to persons who will represent and agree, among other things, that
they are purchasing the Collateral for their own account for investment, and not
with a view to the distribution or resale thereof, or otherwise to restrict such
sale in such other manner as the Collateral Agent deems advisable to ensure such
compliance.  Sales made subject to such restrictions shall be deemed to have
been made in a commercially reasonable manner.

 

10.4                           All proceeds received by the Collateral Agent for
the benefit of the Lenders in respect of any sale, collection or other
enforcement or disposition of Collateral, shall be applied (after deduction of
any amounts payable to the Collateral Agent pursuant to Paragraph 12.1 hereof)
against the Obligations pro rata among the Lenders in proportion

 

7

--------------------------------------------------------------------------------


 

to their interests in the Obligations.   Upon payment in full of all
Obligations, Debtors shall be entitled to the return of all Collateral,
including cash, which has not been used or applied toward the payment of
Obligations or used or applied to any and all costs or expenses of the
Collateral Agent incurred in connection with the liquidation of the Collateral
(unless another person is legally entitled thereto).  Any assignment of
Collateral by the Collateral Agent to Debtors shall be without representation or
warranty of any nature whatsoever and wholly without recourse.  To the extent
allowed by law, each Lender may purchase the Collateral and pay for such
purchase by offsetting up to such Lender’s pro rata portion of the purchase
price with sums owed to such Lender by Debtors arising under the Obligations or
any other source.

 

11.                                 Waiver of Automatic Stay.   Debtor
acknowledges and agrees that should a proceeding under any bankruptcy or
insolvency law be commenced by or against Debtor, or if any of the Collateral
should become the subject of any bankruptcy or insolvency proceeding, then the
Collateral Agent should be entitled to, among other relief to which the
Collateral Agent or Lenders may be entitled under the Note, Subscription
Agreement and any other agreement to which the Debtor, Lenders or Collateral
Agent are parties, (collectively “Loan Documents”) and/or applicable law, an
order from the court granting immediate relief from the automatic stay pursuant
to 11 U.S.C. Section 362 to permit the Collateral Agent to exercise all of its
rights and remedies pursuant to the Loan Documents and/or applicable law. 
Debtor EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C.
SECTION 362.  FURTHERMORE, Debtor EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER
11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER
STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL
STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE
COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN
DOCUMENTS AND/OR APPLICABLE LAW.  Debtor hereby consents to any motion for
relief from stay which may be filed by the Collateral Agent in any bankruptcy or
insolvency proceeding initiated by or against Debtor, and further agrees not to
file any opposition to any motion for relief from stay filed by the Collateral
Agent.  Debtor represents, acknowledges and agrees that this provision is a
specific and material aspect of this Agreement, and that the Collateral Agent
would not agree to the terms of this Agreement if this waiver were not a part of
this Agreement.  Debtor further represents, acknowledges and agrees that this
waiver is knowingly, intelligently and voluntarily made, that neither the
Collateral Agent nor any person acting on behalf of the Collateral Agent has
made any representations to induce this waiver, that Debtor has been represented
(or has had the opportunity to be represented) in the signing of this Agreement
and in the making of this waiver by independent legal counsel selected by Debtor
and that Debtor has had the opportunity to discuss this waiver with counsel.  
Debtor further agrees that any bankruptcy or insolvency proceeding initiated by
Debtor will only be brought in the Federal Court within the Southern District of
New York.

 

12.                                 Miscellaneous.

 

12.1                           Expenses.  Debtors shall pay to the Collateral
Agent, on demand, the amount of any and all reasonable expenses, including,
without limitation, attorneys’ fees, legal expenses and brokers’ fees, which the
Collateral Agent may incur in connection with (a) sale, collection or other
enforcement or disposition of Collateral; (b) exercise or enforcement of any the
rights, remedies or powers of the Collateral Agent hereunder or with respect to
any or all of the Obligations upon breach or threatened breach; or (c) failure
by Debtors to perform and observe any agreements of Debtors contained herein
which are performed by the Collateral Agent.

 

12.2                           Waivers, Amendment and Remedies.  No course of
dealing by the Collateral Agent and no failure by the Collateral Agent to
exercise, or delay by the Collateral Agent in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right, remedy or power of the Collateral Agent.  No
amendment, modification or waiver of any provision of this Agreement and no
consent to any departure by Debtors therefrom, shall, in any event, be effective
unless contained in a writing signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  The rights, remedies and powers of the
Collateral Agent, not only hereunder, but also under any instruments and
agreements evidencing or securing the Obligations and under applicable law are
cumulative, and may be exercised by the Collateral Agent from time to time in
such order as the Collateral Agent may elect.

 

8

--------------------------------------------------------------------------------


 

12.3                           Notices.  All notices or other communications
given or made hereunder shall be in writing and shall be personally delivered or
deemed delivered the first business day after being faxed (provided that a copy
is delivered by first class mail) to the party to receive the same at its
address set forth below or to such other address as either party shall hereafter
give to the other by notice duly made under this Section:

 

To Debtors:

Force Protection, Inc.

 

9801 Highway 78, #3

 

Ladson, SC 29456

 

Fax: (843) 553-3832

 

 

With a copy by telecopier only to:

 

Amy Trombly, Esq.

 

Trombly Business Law

 

1320 Centre Street, Suite 202

 

Newton Center, MA 02459

 

Fax: (617) 243-0066

 

 

To Lenders:

To the addresses and telecopier numbers set forth on Schedule A

 

 

To the Collateral Agent:

Barbara R. Mittman, Esq.

 

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, NY 10176

 

Fax: (212) 697-3575

 

 

With a copy by telecopier only to:

 

 

 

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, New York 10176

 

Fax: (212) 697-3575

 

Any party may change its address by written notice in accordance with this
paragraph.

 

12.4                           Term; Binding Effect.  This Agreement shall
(a) remain in full force and effect until payment and satisfaction in full of
all of the Obligations; (b) be binding upon each Debtor, and its successors and
permitted assigns; and (c) inure to the benefit of the Collateral Agent, for the
benefit of the Lenders and their respective successors and assigns.

 

12.5                           Captions.  The captions of Paragraphs, Articles
and Sections in this Agreement have been included for convenience of reference
only, and shall not define or limit the provisions hereof and have no legal or
other significance whatsoever.

 

12.6                           Governing Law; Venue; Severability.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws principles that would
result in the application of the substantive laws of another jurisdiction,
except to the extent that the perfection of the security interest granted hereby
in respect of any item of Collateral may be governed by the law of another
jurisdiction.  Any legal action or proceeding against a Debtor with respect to
this Agreement may be brought in the courts in the State of New York or of the
United States for the Southern District of New York, and, by execution and
delivery of this Agreement, each Debtor hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts.  Each Debtor hereby irrevocably waives any objection
which they may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement brought

 

9

--------------------------------------------------------------------------------


 

in the aforesaid courts and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.  If any provision of
this Agreement, or the application thereof to any person or circumstance, is
held invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.

 

12.7                           Entire Agreement.  This Agreement contains the
entire agreement of the parties and supersedes all other agreements and
understandings, oral or written, with respect to the matters contained herein.

 

12.8                           Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by the different signatories hereto
on separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile signature and delivered
by facsimile transmission.

 

13.                                 Intercreditor Terms.   As between the
Lenders, any distribution under paragraph 10.4 shall be made proportionately
based upon the remaining principal amount (plus accrued and unpaid interest) to
each as to the total amount then owed to the Lenders as a whole.  The rights of
each Lender hereunder are pari passu to the rights of the other Lenders
hereunder.  Any recovery hereunder shall be shared ratably among the Lenders
according to the then remaining principal amount owed to each (plus accrued and
unpaid interest) as to the total amount then owed to the Lenders as a whole.

 

14.                                 Termination; Release.  When the Obligations
have been indefeasibly paid and performed in full, this Agreement shall
terminate, and the Collateral Agent, at the request and sole expense of the
Debtors, will execute and deliver to the Debtors the proper instruments
(including UCC termination statements) acknowledging the termination of the
Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Collateral Agent.

 

15.                                 Collateral Agent.

 

15.1                           Collateral Agent Powers.  The powers conferred on
the Collateral Agent hereunder are solely to protect its interest (on behalf of
the Lenders) in the Collateral and shall not impose any duty on it to exercise
any such powers.

 

15.2                           Reasonable Care.  The Collateral Agent is
required to exercise reasonable care in the custody and preservation of any
Collateral in its possession; provided, however, that the Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral if it takes such action for that purposes as any owner
thereof reasonably requests in writing at times other than upon the occurrence
and during the continuance of any Event of Default, but failure of the
Collateral Agent, to comply with any such request at any time shall not in
itself be deemed a failure to exercise reasonable care.

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.

 

“DEBTOR”

“THE COLLATERAL AGENT”

FORCE PROTECTION, INC.

BARBARA R. MITTMAN

a Nevada corporation

 

 

 

/s/ Gordon McGilton

 

/s/ Barbara R. Mittman

 

By: Gordon McGilton

 

Its: Chief Executive Officer

 

 

 

 

 

“SUBSIDIARY”

 

FORCE PROTECTION INDUSTRIES, INC.

 

a Nevada corporation

 

 

 

/s/ Ted McQuinn

 

 

By: Ted McQuinn

 

Its: President

 

 

 

APPROVED BY “LENDERS”:

 

Wayne H. Coleson

 

S. Michael Rudolph

 

LONGVIEW EQUITY FUND, L.P.

LONGVIEW FUND, L.P.

 

 

This Security Agreement may be signed by facsimile signature and

delivered by confirmed facsimile transmission.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A TO SECURITY AGREEMENT

 

ARTICLE 1LENDER

 

PURCHASE PRICE

 

LONGVIEW EQUITY FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

$

1,000,000.00

 

 

 

 

 

LONGVIEW FUND, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

$

6,500,000.00

 

 

 

 

 

TOTAL

 

$

7,500,000.00

 

 

SCHEDULE B

 

U.S. Government accounts receivables under contract M67854-05-D-5091 are subject
to a Purchase & Sale Agreement between the Debtors and GC Financial Services
Inc.  The Purchase and Sale Agreement between Force Protection Industries, Inc.
and GC Financial Services, Inc., dated June 29, 2005, was included as
Exhibit 10.1 to the Form 8-K filed July 8, 2005.  The Agreement is filed on
EDGAR at
http://www.sec.gov/Archives/edgar/data/1032863/000129707705000105/ew8-k frpt70805.htm. 
Additionally, on October 21, 2005, the parties agreed to modify the June 2005
Purchase and Sale Agreement to provide: “GC Financial Services shall have no
obligation to purchase any Receivables from the Company from and after the date
hereof under the terms of that certain Purchase and Sale Agreement dated
June 2005 unless and until GC Financial Services shall, in its discretion,
determine otherwise.”  The modified language was included on a Form 8-K filed on
EDGAR on October 27, 2005 at
http://www.sec.gov/Archives/edgar/data/1032863/000110465905050687/a05-19149 18k.htm.

 

Force Protection entered into a Bridge Facility with GC Financial on June 29,
2005.  The Facility was included as Exhibits 4.1 and 4.2 to the Form 8-K filed
July 8, 2005.  The Agreement is filed on EDGAR at
http://www.sec.gov/Archives/edgar/data/1032863/000129707705000105/ew8-k frpt70805.htm.
  At the Closing, the Debtors shall provide a “Pay Off Letter” from GC Financial
Services Inc. (“GC”) in substantially the form attached as Exhibit B to the
Funds Escrow Agreement providing for the release of GC’s existing security
interest in the assets of the Company and its Subsidiary (as defined in
Section 5(a) of this Agreement) upon payment to GC of the amount set forth in
the Pay Off Letter.

 

Pursuant to a UCC Financing Statement filed April 27, 2005, Caterpillar
Financial Services Corporation has a lien against Force Protection, Inc. that is
limited to one leased forklift.

 

12

--------------------------------------------------------------------------------


 

ANNEX I

 

TO

 

SECURITY AGREEMENT

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated              200 , is delivered pursuant to
Section 4.3 of the Security Agreement referred to below.  The undersigned hereby
agrees that this Pledge Amendment may be attached to the Security Agreement,
dated November 15, 2005, as it may heretofore have been or hereafter may be
amended, restated, supplemented or otherwise modified from time to time and that
the shares listed on this Pledge Amendment shall be hereby pledged and assigned
to Collateral Agent and become part of the Collateral referred to in such
Security Agreement and shall secure all of the Obligations referred to in such
Security Agreement.

 

Name of Issuer

 

Number
of Shares

 

Class

 

Certificate
Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

 

 

 

13

--------------------------------------------------------------------------------